                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
                                 UNITED STATES DISTRICT COURT               DOC #:
                               SOURTHERN DISTRICT OF NEW YORK               DATE FILED: 12/20/2019



 BANK OF CHINA, NEW YORK BRANCH

                  Plaintiff,

          v.
                                                                19 Civ. 9729
                                                     Case No. ________________
 GECKO TECH, INC., NORMAN SUNG KO,
 SUNTRUST BANKS INC. and SUNTRUST
 BANK

                  Defendants.



                                      [PROPOSED] ORDER


                          20th           December
          AND NOW, this _________day of__________, 2019, upon consideration of Plaintiff

Bank of China, New York Branch (“BOCNY”)’s Motion for Leave to Deposit Funds in the registry

of the Court, the accompanying memorandum of law and all other related papers and exhibits, the

Court finds the motion is well-founded.

          Therefore, it is ORDERED that the Motion is GRANTED and the Clerk of Court shall

permit BOCNY to deposit $58,243.16 in the registry of the Court as part of BOCNY’s interpleader

action.    It is further

      ORDERED that BOCNY is fully and finally discharged from any and all further liability with
respect to the funds.
                                                       _______________________________




                                     Dated: December 20, 2019
                                            New York, New York
